Per Curiam.

Upon examination of the record in this cause and the findings of fact of the board of commissioners, we conclude there is sufficient evidence to find respondent violated DR 1-102(A)(4), (5) and (6) and DR 6-101 (A)(2) and (3) of the Code of Professional Responsibility.
We concur with the board’s recommendation and hereby indefinitely suspend respondent, Paul Merillat, from the practice of law in Ohio.

Judgment accordingly.

Celebrezze, C. J., W. Brown, Sweeney, Locher, Holmes, C. Brown and Krupansky, JJ., concur.